Citation Nr: 1717499	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  11-31 780A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.
		

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Htun, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from July 1968 to April 1970 and in the U.S. Army from November 1990 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In April 2016, the Veteran and his spouse testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  The Board remanded this matter for additional development in June 2016, and it now returns for further appellate review.

The Board observes that, following the issuance of the most recent supplemental statement of the case in October 2016, additional evidence, to include updated VA treatment records dated through March 2017, was obtained.  While the Veteran has not waived Agency of Original Jurisdiction (AOJ) consideration of such evidence, the Board finds that there is no prejudice to him in proceeding with a decision at this time as such records do not contain audiometric findings or symptoms referable to hearing loss not previously considered by the AOJ.  Specifically, such only reflect ongoing maintenance for the Veteran's VA-issued hearing aids.  Therefore, such records are irrelevant to the matter addressed herein and the Board may proceed with a decision without prejudice to the Veteran.  38 C.F.R. § 20.1304(c) (2016).    

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  Prior to February 2013, the Veteran had no worse than Level I hearing acuity in the right ear and Level V hearing acuity in the left ear.

2.  As of February 2013, the Veteran had no worse than Level II hearing acuity in the right ear and Level III hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§  4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).  

		
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In the instant case, VA's duty to notify was satisfied by an April 2009 letter, sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for the equitable resolution of the issue decided herein have been obtained.  Specifically, the Veteran's service treatment records (STRs) as well as his post-service private and VA treatment records have been obtained and considered.  He has not identified any additional outstanding records that have not been requested or obtained. 

The Veteran was also afforded a VA examination in April 2009, February 2013, August 2015, and July 2016 in conjunction with the claim on appeal.  Neither the Veteran nor his representative has alleged that such are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected bilateral hearing loss as they include an interview with the Veteran, a review of the record, and a full audiological examination, addressing the relevant rating criteria.  Furthermore, the Board finds that such VA examinations comply with Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), as the examiners fully described the functional effects caused by the Veteran's hearing disability.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in April 2016.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 
§ 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During the April 2016 hearing, the undersigned Veterans Law Judge noted the issue on appeal. Also, information was solicited regarding the current nature of the Veteran's bilateral hearing loss and his associated challenges with communication, as well as the resulting impact on his daily life and employment.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained. See Bryant, 23 Vet. App. at 497.  Moreover, subsequent to such hearing, the Board remanded the matter in June 2016 to obtain outstanding treatment records, clarification as to the nature of the speech discrimination test utilized by private providers during the course of the appeal, and a VA examination addressing the current nature and severity of the Veteran's bilateral hearing loss.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein. As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2)  and that the Board may proceed to adjudicate the claim based on the current record.

Furthermore, the Board finds that there has been substantial compliance with the June 2016 remand directives and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).  In this regard, the Board remanded the case in order to provide the Veteran an opportunity to identify or submit any outstanding private or VA treatment records relevant to the claim on appeal, obtain updated VA treatment records, seek clarification from the ENT Clinic of San Antonio regarding the word lists used to evaluate the Veteran's speech discrimination on December 27, 2011, and February 24, 2016, tests, and afford the Veteran a new VA examination.  Thereafter, in June 2016, the AOJ requested that the Veteran identify or submit any outstanding treatment records referable to his claim and to provide clarification as to the nature of the speech discrimination tests utilized in December 2011 and February 2016.  Subsequently, in July 2016, records from the ENT Clinic of San Antonio were received and VA treatment records dated through March 2017 have been associated with the record.  Furthermore, the Veteran was afforded a VA examination in July 2016.  Therefore, the Board finds that there has been substantial compliance with the June 2016 remand directives and no further action in this regard is necessary.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

The Veteran is service-connected for bilateral hearing loss, which has been assigned a noncompensable rating.  He filed a claim in March 2009 for an increased rating, and as alleged that such service-connected disability is more severe than as reflected by the currently assigned noncompensable rating.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4 . The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by the results of speech discrimination tests combined with the average hearing threshold levels measured by the pure tone audiometry tests in frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The criteria for rating hearing impairments employs controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on one of three tables: Table VI; Table VIA in exceptional cases as described in 38 C.F.R. § 4.86; and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when all of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz are measured at 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(a), (b).

In April 2009, the Veteran underwent a VA audiological examination.  However, no audiometric results were reported as the examiner was unable to obtain reliable and valid hearing test results.  At such time, the Veteran reported that he had difficulty hearing on the telephone, needed to pay attention to whatever was being said, and had trouble understanding conversation with noise in the background. 

Audiometric testing from a private July 2009 evaluation showed pure tone thresholds (in decibels) for the relevant frequencies (in Hertz) and controlled speech discrimination scores as follows:




HERTZ


 Speech     
 Discrim.
July 2009
1000
2000
3000
4000
Avg.
%
RIGHT
40
35
50
55
45
92
LEFT
60
60
70
75
66
84

In December 2011, the Veteran underwent a private audiogram at the ENT Clinic of San Antonio.  Audiometric testing from December 2011 showed pure tone thresholds (in decibels) for the relevant frequencies (in Hertz) and controlled speech discrimination scores as follows:




HERTZ


 Speech     
 Discrim.
Dec. 2011
1000
2000
3000
4000
Avg.
%
RIGHT
20
30
N/A
60
-
96
LEFT
40
50
N/A
65
-
88

In February 2013, VA afforded the Veteran a VA examination.  Audiometric testing from such examination showed pure tone thresholds (in decibels) for the relevant frequencies (in Hertz) and controlled speech discrimination scores as follows:




HERTZ


 Speech     
 Discrim.
Feb. 2013
1000
2000
3000
4000
Avg.
%
RIGHT
30
40
50
60
45
96
LEFT
45
45
70
70
58
94

With regard to the functional impact of the Veteran's hearing loss, he reported that he had to ask others to repeat themselves.

The Veteran was afforded a VA examination in August 2015.  Audiometric testing showed pure tone thresholds (in decibels) for the relevant frequencies (in Hertz) and controlled speech discrimination scores as follows:




HERTZ


 Speech     
 Discrim.
Aug. 2015
1000
2000
3000
4000
Avg.
%
RIGHT
45
50
60
65
55
88
LEFT
50
60
65
60
59
94

With regard to the functional impact of the Veteran's hearing loss, he reported difficulty hearing speech, which required repetition often.

In February 2016, the Veteran underwent a private audiological examination at the ENT Clinic of San Antonio.  This examination revealed pure tone thresholds (in decibels) for the relevant frequencies (in Hertz) and controlled speech discrimination scores as follows: 




HERTZ


 Speech  
 Discrim.
Feb. 2016
1000
2000
3000
4000
Avg.
%
RIGHT
60
65
75
75
69
92
LEFT
60
70
80
75
71
64

In April 2016, the Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge.  At such time, the Veteran reported that he had difficulty understanding or discerning words, speaks loudly, and had to request others to repeat themselves.  Similarly, his spouse indicated that he watched the television at an extremely loud volume and mishears what was said. In support of his claim, the Veteran submitted several lay statements from D.F.S., R.V.M., J.H.P, and his daughter, who reported having to repeat themselves and needing to speak louder, and that the Veteran had difficulty hearing and/or understanding conversations.    

The Board remanded the case for further development in June 2016.  Although the Board found the February 2016 audiological examination to be suggestive of a worsening in the Veteran's hearing, the Board was unable to determine whether the examiner utilized the Maryland CNC test to obtain the speech discrimination scores pursuant to 38 C.F.R. § 4.85.  On remand, the Board sought clarification as to whether the Maryland CNC test was used to evaluate the Veteran's speech discrimination on December 27, 2011 and February 24, 2016.  Further, the Board directed that the Veteran undergo another VA examination. 

The Board received additional records from ENT Clinic of San Antonio in July 2016 in which the CID W-22 and Northwestern University Auditory Test No. 6 (NU-6) word lists were provided.

Pursuant to June 2016 Board remand, the Veteran was afforded another VA examination in July 2016.  Audiometric testing showed pure tone thresholds (in decibels) for the relevant frequencies (in Hertz) and controlled speech discrimination scores as follows:




HERTZ


 Speech 
 Discrim.
July 2016
1000
2000
3000
4000
Avg.
%
RIGHT
40
50
60
65
54
84
LEFT
50
55
60
65
58
86
  
With regard to the functional impact of the Veteran's hearing loss, he reported difficulty understanding most conversation, especially with his spouse, and frequently asked people to repeat themselves.

Based on a review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to a compensable rating for bilateral hearing loss.

As an initial matter, the Board finds that the audiological evaluations conducted in December 2011 and February 2016 are inadequate for rating purposes as they did not utilize the Maryland CNC for the controlled speech discrimination test, and the December 2011 examination did not include audiometric findings at 3000 Hertz.  The word list requirement in the regulation is very specific and differs from other word lists used to test hearing impairments.  38 C.F.R. § 4.85(a).  The record reflects that the ENT Clinic of San Antonio did not administer the controlled speech discrimination test using the Maryland CNC at either the December 2011 or February 2016 private audiological examinations.  Therefore, the results from the December 2011 and February 2016 examinations are inadequate for rating purposes.  

The Board further finds that the Veteran has not exhibited compensable hearing loss at any time during the appeal period in accordance with the mechanical formula used by VA under 38 C.F.R. § 4.85.  The Board notes that this finding is made upon audiological testing conducted by a private examiner in July 2009, as well as VA examiners in February 2013, August 2015, and July 2016.  

Specifically, the July 2009 private audiogram revealed a pure tone threshold average of 45 and speech discrimination score of 92 percent in the right ear.  Using Table VII, these results comport to Level I hearing acuity in the right ear.  For the left ear, the Veteran exhibited a pure tone threshold average of 66 and speech discrimination score of 84.  These results comport to Level III hearing acuity in the left ear.  However, such examination revealed an exceptional pattern of hearing loss in the Veteran's left ear.  38 C.F.R. § 4.86.  As such, using TableVIA, he has Level V hearing acuity in the left ear.  Utilizing Table VII, such results in a noncompensable rating. 

The February 2013 VA examination revealed a pure tone average of 45 and speech discrimination score of 96 in the right ear, which results in Level I hearing acuity using Table VI.  The Veteran's pure tone threshold average of 58 and speech discrimination score of 94 percent results in Level I hearing acuity in the left ear using Table VI.  Utilizing Table VII, such results in a noncompensable rating.   

At the August 2015 VA examination, the Veteran's pure tone threshold average of 55 and speech discrimination score of 88 percent comport to Level II hearing acuity in the right ear using Table VI.  The Veteran's pure tone threshold average of 59 and speech discrimination score of 94 percent results in Level II hearing acuity in the left ear using Table VI.  Utilizing Table VII, such results in a noncompensable rating. 

The results from the July 2016 VA examination also combine and comport with a noncompensable rating.  The Veteran's pure tone threshold average of 54 and speech discrimination score of 84 comports to Level II hearing acuity in the right ear using Table VI.  In the left ear, the Veteran's threshold average of 58 and speech discrimination score of 86 results in Level III hearing acuity using Table VI.  These results are noncompensable under the mechanical application of Table VII.   

To the extent that the Veteran, his spouse, and his friends and family contend that his hearing loss is more severe than currently evaluated, the Board observes that the Veteran and others, while competent to report symptoms such as speaking loudly, difficulty hearing on the telephone, needing to pay attention to whatever was being said, requesting others to repeat themselves, difficulty understanding or discerning conversations or words, and having trouble understanding conversation with noise in the background, are not competent to report that his hearing acuity is of sufficient severity to warrant an increased rating under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which they have not been shown to have. See Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Despite the foregoing, the Board acknowledges the Veteran's and others' reports of speaking loudly, difficulty hearing on the telephone, needing to pay attention to whatever was being said, requesting others to repeat themselves, difficulty understanding or discerning conversations or words, and having trouble understanding conversation with noise in the background.  Even after considering such contentions as to the effects of the disability on his daily life, the Board finds that the criteria for a compensable rating are not met. See Lendenmann, supra (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered). 

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected bilateral hearing loss; however, the Board finds that his symptomatology has been stable for this disability through each stage in the appeal. Therefore, assigning staged ratings for such disability is not warranted.

Finally, neither the Veteran nor his representative have raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In light of the foregoing, the Board finds that the preponderance of the evidence is against the assignment of a compensable rating for bilateral hearing loss.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his increased rating claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

A compensable rating for bilateral hearing loss is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


